Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 3/10/2021. Claims 1-6, 11-12, 15-20 and 22-25 are pending in this application. Claims 1-6 and 15-16 remain withdrawn. As a result, claims 11-12, 17-20 and 22-25 are being examined in this Office Action.
	
Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12, 17-20 and 22-25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 11 is rejected because of the “wherein the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one to three years after storage at room temperature” claim language. It is unclear how the recitation of alternative exemplary or preferred embodiments limits the scope of the genus claimed. Furthermore applicant’s claim language of “does not increase by more than more than 4 times” is confusing.


Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 11-12, 17-20 and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Overgaard et al. (US 5208377), in view of Gibson (US 5847,221) and/or Paslean et al. (US 4673762).
Applicant Claims
The instant claims are drawn to a color-reduced alkanolamine composition, the composition, comprising in combination: an alkanolamine, and from 5 to 1000 parts per million by weight of an alkali metal borohydride, based on parts by weight of the alkanolamine; and 0.5 to 10,000 parts per million by weight of an alkali metal hydroxide, based on parts by weight of the alkanolamine; wherein the alkanolamine is a mono(C-alkanol)amine, a di(C-alkanol)amine, a tri(C-alkanol)amine, an N-(C-alkyl) mono(C2-4 alkanol)amine, N-(C-alkyl) di(C-alkanol)amine, an N-(C-alkyl) di(C4-alkanol)amine, an N,N-di(C-alkyl) (C2-4 alkanol)amine, an N-(C- alkanol)pvrrolidine, an N-(C-alkanol)imidazolidine, an N-(C-alkanol)piperidine, an N-(C- alkanol)piperazine, or a combination comprising at least one of the foregoing, wherein the composition has a Platinum-Cobalt Color Value, Test Method ASTM D1209, of 0 to less than 15, and wherein the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one to three years after storage at room temperature.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Overgaard et al. teaches a composition of alkanolamines, specifically N-(C4-C10-alkyl) di(C2-C3-alkanol)amines, by adding sodium borohydride (0.05-0.5%) and sodium hydroxide (5-15%) with a water concentration of 0.5-10% or higher which gives color reduced alkanolamines, exemplifying N-butyl diethanolamine, which is a N-(C4-alkyl) di(C2-alkanol)amine, (see below), with an APHA color of 15-20 showing good color stability over 6 months (column 2, lines 7 to column 3, line 35 and example 1). Overgaard teaches vacuum distillation at a pressure of 1 to 50 mm Hg in the presence of a metal borohydride to give decolorized alkanolamine (abstract). Overgaard teaches the water concentration of the alkanolamine is preferably from 0.5 to 10% (column 3, lines 3-10). Overgaard et al. teaches higher homologs of N-butyl diethanolamine may be color-stabilized and purified by their method (column 2, lines 7-9, 65-66).

    PNG
    media_image1.png
    222
    284
    media_image1.png
    Greyscale

Overgaard et al. teaches that the reduced APHA color rating is maintained in long term storage with good color stability for over 6 months (column 1, lines 58-59; column 2, lines 13-15; claim 1; column 4, lines 13-15). Overgaard also teaches the equivalency of alkali metal hydroxides, e.g. NaOH, KOH, etc., along with the equivalency of alkali metal borohydrides, e.g. sodium borohydride, potassium borohydride, etc. (column 3, lines 14-30). Overgaard et al. 
Overgaard et al. furthermore teaches that the “addition of the borohydride reduces the concentration of the aldehydes present in the crude product and the low pressure vacuum distillation less than about 50 mm Hg permits the removal of the contaminants (including color-forming materials, color bodies and borohydride) at sufficiently low process temperature to avoid the reformation of addition 1 aldehydes and color bodies thereby providing color-stable and high purity N-butyl diethanolamine.” (column 2; lines 37-48)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Overgaard et al. is deficient in the sense that it does not teach applicant’s particular alkanolamine. Instead Overgaard et al. teaches N-(C4-alkyl) di(C2-C3-alkanol)amines, specifically a N-(C4-alkyl) di(C1-alkanol)amine.  
Overgaard et al. is also deficient in that it does not teach that the composition has a Platinum-Cobalt Color Value, Test Method ASTM D1209, of 0 to less than 15, and that the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one to three years after storage at room temperature.
Overgaard et al. also does not exemplify the use of potassium borohydride and potassium hydroxide.

Paslean et al. also teaches the equivalency of sodium and potassium borohydride (column 1, line 31) and exemplifies using 50-60 ppm of potassium borohydride (Tables in Examples I, II and III).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use a homolog of Overgaard et al.’s N-(C4-alkyl) di(C2-C3-alkanol)amines, for example substituting methylene linkers for ethylene linkers in Overgaard et al.’s exemplified N-butyl diethanolamine, since homologs are prima facie obvious. See Ex parte Bluestone, 135 USPQ 199 (Bd. Pat. App. & Int. 1961). Additionally, Overgaard et al. mentions the possible use of higher homologs in their invention.
Thus it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the appropriate homolog of Overgaard et al.’s N-(C4-alkyl) di(C2-C3-alkanol)amines, since Overgaard et al. teaches a structural homolog of applicant’s alkanolamine compounds, e.g. N-(C4-alkyl) di(C1-alkanol)amine or N-(C4-alkyl) di(C4-alkanol)amine. The applicant does not show any unusual and/or unexpected results for the limitations stated. The close structural similarity between adjacent homologs of N-(C4-alkyl) di(C2-C3-alkanol)amines, suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant’s alkanolamine compounds are 
Furthermore, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see In re Deuel 34 USPQ2d 1210, 1214 and MPEP § 2144.08c).  In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  
Additionally, it has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”   See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link.  Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link.  Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 
With regard to applicant’s limitation for a ASTM D1209 value of less than 15 or about 5, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the purity and color of the alkanolamine since pure forms of known compounds are obvious, especially since both Paslean et al. and Gibson teach it is old in the art to decolorize alkanolamines to give an ASTM D1209 value of less than 15. Additionally, Paslean et al. teaches achieving a color value of 5 (Example II) and Gibson teaches achieving a color value of 9.7 (Example 3).
Additionally, it would be obvious to form a color-reduced alkanolamine composition in which the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one to three years after storage at room temperature. The 
Also, it would be obvious to substitute both sodium hydroxide and sodium borohydride with both potassium hydroxide and potassium borohydride since the art teaches the equivalency of the alkali metal hydroxides with each other, along with the alkali metal borohydrides with each other.
Furthermore, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation optimize the storage capability, purity and color of the alkanolamine, the amount of impurity or residual materials in the alkanolamine, the amount of alkali metal borohydride and alkali metal hydroxide and the particular alkanolamine, to provide the best effective variable depending on the results desired. Thus it would be obvious in the optimization process to optimize the storage capability, purity and color of the alkanolamine, the amount of impurity or residual materials in the alkanolamine, the amount of alkali metal borohydride and alkali metal hydroxide and the particular alkanolamine, since the art teaches these variables as important to the composition, absent evidence to the contrary. The Applicant does not show any unusual and/or unexpected results for the limitations stated.   Note that the prior art provides the same effect desired by the Applicant, the formation of highly pure, low color and stable in storage alkanolamine compositions.
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material.  Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration, Ex parte Reed, 135 U.S.P.Q. 105 (P.O.B.A. 1961).
It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
As stated in Aventis Pharma Deutschland Gmbh and King Pharmaceuticals, Inc., v. Lupin, Ltd., 84 USPQ2d 1197:
“The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,' in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”
“However, if it is known that some desirable property of a mixture derives in whole or in part from a particular one of its components, or if the prior art would provide a person of ordinary skill in the art with reason to believe that this is so, the purified compound is prima facie obvious over the mixture even without an explicit teaching that the ingredient should be concentrated or purified….”
“Ordinarily, one expects a concentrated or purified ingredient to retain the same properties it exhibited in a mixture, and for those properties to be amplified when the ingredient is concentrated or purified; isolation of interesting compounds is a mainstay of the chemist’s art. If it is known how to perform such an isolation, doing so ‘is likely the product not of innovation but of ordinary skill and common sense.’”

				Response to Arguments

The examiner acknowledges applicant’s argument that “Overgaard also fails to teach or suggest that the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one to three years after storage at room temperature as is presently claimed. It is important to note that Overgaard teaches that distillation alone, regardless of vacuum, will not recover appreciable quantities of acceptable N-butyl diethanolamine from off- color product. A combination of low distillation pressure and borohydride is necessary to produce the high purity, low APHA color required to meet the specifications of photographic use. So Overgaard teaches that the process necessarily results in a different product with different properties.”
The examiner does not agree with applicant’s arguments. Overgaard et al. teaches an obvious variation of applicant’s process. Overgaard teaches vacuum distillation at a pressure of 1 to 50 mm Hg and in the presence of a metal borohydride to give decolorized alkanolamine, similar to applicant’s claimed invention. Furthermore, Overgaard et al. teaches the benefits of adding the borohydride for lower and easier removal of the contaminants.
Also, since Overgaard et al. teaches that the reduced APHA color rating is maintained on long term storage with good color stability for over 6 months, it would be obvious to form a color-reduced alkanolamine composition in which the Platinum-Cobalt Color Value, Test Method ASTM D1209, does not increase by more than more than 4 times, or more than 3 times, or more than 2 times, for a period of six months to one year, or one to two years, or one 
Additionally, both Paslean et al. and Gibson were used in combination with Overgaard et al. to teach it is old in the art to decolorize alkanolamines to give an ASTM D1209 value of less than 15. Paslean et al. teaches achieving a color value of 5 (Example II) and Gibson teaches achieving a color value of 9.7 (Example 3). Thus it would be obvious to optimize the purity, color of the product alkanolamine and storage stability for the color, absent evidence to the contrary.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622